Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Craig on 05/24/2022.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method of generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, comprising collecting energy consumption data from meters associated with energy consumers, storing the eneray consumption data in a database and processing the data by a process including: obtaining a total consumption value for the first energy consumer;accessing a set of training samples, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data comprising consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the categories indicating different classes of energy consuming devices;generating a predictive model based on the training samples, the predictive model defining a relationship between values of predictor attributes and energy consumption data of the training samples, wherein generating a predictive model comprising running a machine learning algorithm for each of the energy consumption categories, each iteration generating a respective category prediction model for the respective energy consumption category based on the category consumption values for the respective energy consumption category in the training samples;receiving one or more predictor attribute values for the first energy consumer;determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values, the determining step including generating predicted consumption category values for a plurality of the energy consumption categories for the first energy consumer based on the generated category prediction models and the total consumption value for the first energy consumer; andoutputting the predicted energy consumption data including the predicted consumption category values. 
Claims 2 — 5: (Cancelled)6. (Currently Amended) The method according to claim $1, wherein specify a proportion of a total energy consumption value associated with the respective energy consumer that falls in the respective consumption category. 7. (Currently Amended) The method according to claim 6, wherein indicates a proportion of a total consumption predicted to fall within the respective consumption category.
8. (Currently Amended) The method according to claim 7, further comprising determining based on the proportional category values and predicted absolute category consumption values for the first energy consumer for one or more of the categories.
9. (Cancelled)
10. (Currently Amended) The method according to claim 1, wherein the energy consumption categories include one or more of: an environmental heating category, an air conditioning/cooling category, a climate control category, a water heating category, a cooking category, an appliances category, a lighting category and an entertainment device category.
11. (Cancelled)
12. (Cancelled)
13. (Currently Amended) The method according to claim 1, wherein generating a the predictive model 
14. (Cancelled)
15. (Currently Amended) The method according to claim 13, the step of generating each category prediction model comprising: generating a plurality of decision trees, each decision tree learnt from a subset of the data of the training samples, the data subset preferably determined by random selection of a set of samples from the training samples and/or by random selection of predictor attributes from predictor attributes of the training samples, and wherein determining predicted energy consumption data comprises: generating a plurality of prediction outputs based on the plurality of decision trees; and generating the predicted energy consumption data based on the plurality of prediction outputs. Claims 16 — 18: (Cancelled)
19. (Currently Amended) The method according to claim 1, wherein the received predictor attribute values for the first energy consumer and/or the predictor attribute data of the training samples comprise one or more of:a property type attribute;a property age attribute;
a property size attribute, optionally indicating a number of rooms or a number of bedrooms of a residential property;
an occupancy attribute indicating a number of occupants of the property.20. (Currently Amended) The method according to claim 1, wherein accessing a set of training samples comprises selecting the set of training samples from samples in the database based on one or more predetermined criteria.
21. (Cancelled)
22. (Currently Amended) The method according to claim 20, comprising selecting the training samples based on a geographic distance between energy consumers represented by the training samples and the first energy consumer, preferably by selecting a predetermined number of training samples of energy consumers that are geographically nearest the first energy consumer.
23. (Currently Amended) The method according to claim 20, comprising selecting training samples for energy consumers having a similar total energy consumption to the first energy consumer, preferably having a total energy consumption value within a predetermined threshold distance from a total energy consumption value of the first energy consumer.
24. (Currently Amended) The method according to claim 1, comprising generating predicted energy consumption data for each of a plurality of time periods and/or for each of a plurality of fuel types, optionally by repeating the model generating and prediction determining steps using respective sets of training samples for each of the time periods and/or fuel types.
25. (Currently Amended) The method according to claim 1, wherein the outputting step comprises generating and outputting a comparison between predicted energy consumption data for the first energy consumer and actual energy consumption data for the first energy consumer, preferably in the form of a graphical representation (optionally a graph).
26. (Currently Amended) A non-transitory computer readable medium comprising software code for generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, the software code configured to perform operations including fer: collecting energy consumption data from meters associated with energy consumers; storing the energy consumption data in a database: processing the data by a process including: obtaining a total consumption value for the first energy consumer; accessing a set of training samples, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data comprising consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the categories indicating different classes of eneray consuming devices; generating a predictive model based on the training samples, the predictive model defining a relationship between values of predictor attributes and energy consumption data of the training samples, wherein generating a predictive model comprising running a machine learning algorithm for each of the energy consumption categories, each iteration generating a respective category prediction model for the respective energy consumption category based on the category consumption values for the respective energy consumption category in the training samples;
receiving one or more predictor attribute values for the first energy consumer, and determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values, the determining step including generating predicted consumption category values for a plurality of the energy consumption categories for the first energy consumer based on the generated category prediction models and the total consumption value for the first energy consumer, and outputting the predicted energy consumption data including the predicted consumption category values. 
Claims 27 — 44: (Cancelled)
45. (Currently Amended) A system for generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, the system comprising a processor with associated memory, the system operably 


collects energy consumption data from meters associated with energy consumers; stores the energy consumption data in a database; processes the data by a process including: obtaining a total consumption value for the first energy consumer: accessing a set of training samples, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data comprising consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the categories indicating different classes of energy consuming devices; generating a predictive model based on the training samples, the predictive model defining a relationship between values of predictor attributes and energy consumption data of the training samples, wherein generating a predictive model comprising running a machine learning algorithm for each of the energy consumption categories, each iteration qenerating a respective category prediction model for the respective energy consumption category based on the category consumption values for the respective energy consumption category in the training samples; receiving one or more predictor attribute values for the first energy consumer, and determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values, the determining step including generating predicted consumption category values for a plurality of the energy consumption categories for the first energy consumer based on the generated category prediction models and the total consumption value for the first energy consumer, and outputs the predicted energy consumption data including the predicted consumption category values. 
Claims 46 — 48: (Cancelled).
49. (New) The method of claim 1, wherein the one or more predictor attribute values for the first energy consumer are received from a user via a web application interface, wherein the outputting step comprises outputting via the web application interface an energy consumption breakdown, the energy consumption breakdown displaying a breakdown of energy consumption for the first energy consumer into the predetermined set of energy consumption categories based on the predicted consumption category values for each energy consumption category.
50. (New) The method of claim 49, further comprising outputting via the web application interface energy savings recommendations for each energy consumption category.

Response to Arguments 
2.	Applicant arguments, see Remarks, filed 04/12/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 has been withdrawn.
Applicant arguments, with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 102/103 of claims 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 has been withdrawn. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “collecting energy consumption data from meters associated with energy consumers, storing the eneray consumption data in a database and processing the data by a process including: obtaining a total consumption value for the first energy consumer; accessing a set of training samples, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data comprising consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the categories indicating different classes of energy consuming devices; generating a predictive model based on the training samples, the predictive model defining a relationship between values of predictor attributes and energy consumption data of the training samples, wherein generating a predictive model comprising running a machine learning algorithm for each of the energy consumption categories, each iteration generating a respective category prediction model for the respective energy consumption category based on the category consumption values for the respective energy consumption category in the training samples; receiving one or more predictor attribute values for the first energy consumer; determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values, the determining step including generating predicted consumption category values for a plurality of the energy consumption categories for the first energy consumer based on the generated category prediction models and the total consumption value for the first energy consumer; and outputting the predicted energy consumption data including the predicted consumption category values” Claims 26, and 45 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 26, and 45.
	Claims 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621